DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s pre-amendment filed September 29, 2020. Claims 18-35 are pending.  Claims 1-17 were canceled.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 
Claims 18,20-22,23,25-27-31,34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (6,093,621) taken with Hori (2009/0263919).
Re-claim 18, Tseng teaches (at Figs 1A-1G; col 2, line 38 to col 3, line 64) a method for forming at least one trench to be filled with an isolating material to form an isolating trench, in a substrate based on a semiconductor material, the method comprising at least the following successive steps: providing a stack comprising at least the substrate 100 (Fig 1A; col 1, lines 38-67), a first hard mask layer 106, and a second hard mask layer 104, the second hard mask layer 104 being interposed between the substrate 100 and the first hard mask layer 106 (Fig 1A); making at least a first opening (Fig 1A) and a second opening (Fig 1A) extending respectively through the first hard mask layer 106 and the second hard mask layer 104, wherein the first opening and the second opening, the first opening being made by a first anisotropic etching of the first hard mask layer 104 (Fig 1A, col 2, lines 38-30, wherein the first opening having vertical sidewalls is formed in the first hard mask layer by etching, in an anisotropic direction), so as to expose at least part of the second hard mask layer 106, the second opening being made by a second anisotropic etching of the second hard mask layer 104 (Fig 1A, col 2, lines 38-30, wherein the second opening having vertical sidewalls is formed in the first hard mask layer by further etching, in an anisotropic direction) in line with the first opening so as to expose a part of a front face of the substrate 100 (as shown in Fig 1A) in line with the second opening; performing a third, anisotropic, etching of the substrate 10 in line with the second opening, so as to obtain the at least one trench 108 in the substrate 100 (Fig 1B; col 2, lines 52-67, wherein the trench 108 having vertical sidewalls is formed in the substrate 100 by etching, in an anisotropic direction); performing a fourth, isotropic, etching of the first hard mask layer 106 so as to enlarge the first opening and obtain a first enlarged opening (as shown in Fig 1C-1D; col 3, lines 1-17, wherein the first hard mark layer 106 is etched in an isotropic direction as shown in Fig 1C so as to enlarge the opening); and performing a fifth, anisotropic, etching of the second hard mask layer 104 in line with the first enlarged opening and of the substrate 100 in line with the second opening 108, so as to simultaneously enlarge the second opening (as shown in Fig 1D; col 3, lines 5-17 for etching, wherein the trench 108a having vertical sidewalls is formed in the substrate by further etching, in an anisotropic direction) and increase a depth of the at least one trench 108a (as shown in Fig 1D), the first and the second anisotropic etchings and at least part of the third anisotropic etching being implemented using a plasma based on etchant species (col 1, lines col 3, lines 5-10 for plasma).  Re-claim 20, wherein at an end of the third anisotropic etching the trench 108 (as shown Fig 1B) has a depth z1, and wherein the second hard mask layer 104 has a thickness z3 and the fifth, anisotropic, etching is configured so as to etch the second hard mask layer 104  along the thickness z3 for an etching time t at an etching rate v512, and to etch the substrate 100 to a depth z2 (Fig 1D for trench 108a with the depth z2) for the same etching time t, at an etching rate v510, such that Z=z1+z2, Z being a depth of the trench 108a at an end of the fifth, anisotropic, etching (as shown in Fig 1D; col 3, lines 5-17 for etching, wherein the trench 108a having vertical sidewalls is formed in the substrate by further etching, in an anisotropic direction).  Re-claim 21, wherein the etchings are carried out by employing the same etchant species at the same time so that the etching rates v512 and v510 are equal so that z2 = z3 (Fig 1D for trench 108a with the depth z2; Figs 1B-1D; col 2, line 52 to col 3, line 17).  Re-claim 22, further comprising, after the fifth, anisotropic, etching, a selective removal of the first hard mask layer 106 (as shown in Fig 1E; col 3, lines 18-23) with respect to the second hard mask layer 104 and the substrate 100. Re-claim 23, wherein the second hard mask layer 104 (col 3, lines 5-10) is based on silicon nitride (SiN).   Re-claim 25, wherein the first hard mask layer 106 is etched during the third, anisotropic, etching and the fifth, anisotropic, etching respectively at third and fifth etching rates v311, v511, and wherein the etching rates v311, v511 are less than or equal to etching rates v310, v510 respectively associated with the third, anisotropic, etching and the fifth, anisotropic, etching of the substrate 100 (Figs 1B-1D; col 2, line 52 to col 3,line 17 for third and fifth etching, wherein the layer 106 is acted as the hard mask layer so that etching rate of the hard masking layer is less than the etching rate of the substrate 100, inherently). Re-claim 26, wherein the fifth, anisotropic, etching (Figs 1D; col 3,liens 5-17) is stopped before consuming the entire second hard mask layer 104a in line with the first enlarged opening (as shown from Fig 1C to Fig 1D).  Re-claim 28, wherein the fourth, isotropic, etching is carried out by oxygen-based plasma (col 3, lines 1-10; Figs 1C-1D).  Re-claim 29, wherein the second and the fifth anisotropic etchings (Figs 1A-1D; col 3, lines 1-17; col 2, lines 38-67) are carried out by plasma based on etchant species. Re-claim 30, wherein the selective removal is carried out by oxygen-based plasma (col 3, lines 1-23). Re-claim 31, further comprising a step of filling the at least one trench 108a with a dielectric material 112 (Figs 1F-1I; col 3,lines 24-67).  Re-claim 34, wherein the first and the second anisotropic etchings are carried out in a single step (Fig 1A, col 2, lines 38-30, wherein the first opening having vertical sidewalls is formed in the first hard mask layer by etching, in a single anisotropic direction as shown in Fig 1A).  Re-claim 35, a method for forming an isolation trench comprising formation of a trench by implementing the method according to claim 18, and at least one step of filling the trench with an isolating material 112 (Figs 1F-1I; col 3,lines 24-67).

Re-claim 18: As described above, Tseng already teaches the etching being implement using a plasma based on etchant species, but lacks plasma etching based on fluorocarbon species.
However, Hori teaches (at Fig 6G, paragraphs 104,103; Figs 6D-6G) forming the trench in the substrate 101 and the opening in the hard mask layer by plasma etching based on etchant species including fluorocarbon species (para 104 for CF4 as fluorocarbon); wherein Hori teaches (at Fig 6G, paragraphs 104) wherein the third, anisotropic, etching is carried out by plasma based on at least one of the following families of species: species based on HBr with added O2, fluorocarbon species (re-claims 27,29, where paragraph 104 discloses CF4 as fluorocarbon species for plasma etching).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the trench and openings of the semiconductor device of Tseng by plasma etching based on fluorocarbon species, as taught by Hori, because fluorocarbon species is an effective etchant proven in the art for plasma etching to form the opening and the trench having vertical sidewalls so that an isolation structure can be fabricated in the semiconductor device.

Claims 19,24 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (6,093,621) and Hori (2009/0263919), as applied to claims 18,20,22,23,25-27-31,34-35 above, and further of Rideau (2015/0118805).
Tseng teaches (at Figs 1A-1G; col 2, line 38 to col 3, line 64) the method for forming at least one trench to be filled with an isolating material to form an isolating trench, in a substrate based on a semiconductor material, as applied to claims 18,20,22,23,25-27-31,34-35 above, and fully repeated herein.
Re-claim 19:  Tseng already teaches forming the trench isolation in the substrate, but does not detail wherein the substrate is a silicon-on-insulator (SOI)-type substrate comprising a layer made of a semiconductor material, a support layer, and a buried oxide layer interposed between the layer made of the semiconductor material and the support layer. 
However, Rideau teaches (at Figs 1A, paragraph 40; 4A-6A, para 57-82) to form the trench isolation, wherein the substrate is a silicon-on-insulator (SOI)-type substrate comprising a layer made of a semiconductor material 112, a support layer 108, and a buried oxide layer 110 interposed between the layer made of the semiconductor material 112 and the support layer 108. 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of Tseng by forming the trench isolation in the SOI-type substrate comprising a layer made of a semiconductor material, a support layer, and a buried oxide layer interposed between the layer made of the semiconductor material and the support layer, as taught by  Rideau. This is because of the desirability to provide the trench isolation in the SOI-type substrate used to fabricate the semiconductor devices having thin film semiconductor layers.
 
** Re-claim 24:  As described previously, Tseng already teaches forming the first hard mask layer, but lacks using a carbon-based layer for the hard mask layer.
However, Rideau teaches (at  4A-6A, para 57-82) to form a carbon-based layer for the first hard mask layer (para 61 for spin-on carbon as the first hard mask layer 408).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of Tseng by employing the carbon based layer as the first hard mask layer as taught by Rideau, because these masking  materials are alternative and art recognized equivalent materials for forming the hard mask layer which is acted as an etch stopper during a selective etching, thereby improving the capacitance.    

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (6,093,621) and Hori (2009/0263919), as applied to claims 18,20,22,23,25-27-31,34-35 above, and further of Posseme (2014/0187050).
Tseng teaches (at Figs 1A-1G; col 2, line 38 to col 3, line 64) the method for forming at least one trench to be filled with an isolating material to form an isolating trench, in a substrate based on a semiconductor material, as applied to claims 18,20,22,23,25-27-31,34-35 above, and fully repeated herein.
Re-claims 32-33: Tseng already teaches plasma etching, but lacks using 
 However, Posseme teaches employing a single inductively couple plasma (ICP) etching reactor to carry out the etchings  (Figs 2a-2d; para 51-69).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of Tseng by employing the single inductively couple plasma (ICP) etching reactor to carry out the etchings, as taught by Posseme, because of the desirability to simplify the etching steps.
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822